Name: Council Decision (EU) 2015/1789 of 1 October 2015 on the position to be adopted, on behalf of the European Union, within the EEA Joint Committee concerning amendments to Annex II (Technical regulations, standards, testing and certification) and Annex XX (Environment) to the EEA Agreement (Fuel Quality Directive)
 Type: Decision
 Subject Matter: environmental policy;  European construction;  oil industry;  deterioration of the environment;  economic geography;  international affairs;  technology and technical regulations
 Date Published: 2015-10-07

 7.10.2015 EN Official Journal of the European Union L 260/20 COUNCIL DECISION (EU) 2015/1789 of 1 October 2015 on the position to be adopted, on behalf of the European Union, within the EEA Joint Committee concerning amendments to Annex II (Technical regulations, standards, testing and certification) and Annex XX (Environment) to the EEA Agreement (Fuel Quality Directive) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 114 and Article 192(1), in conjunction with Article 218(9) thereof, Having regard to Council Regulation (EC) No 2894/94 of 28 November 1994 concerning arrangements for implementing the Agreement on the European Economic Area (1), and in particular Article 1(3) thereof, Having regard to the proposal from the European Commission, Whereas: (1) The Agreement on the European Economic Area (2) (the EEA Agreement) entered into force on 1 January 1994. (2) Pursuant to Article 98 of the EEA Agreement, the EEA Joint Committee may decide to amend, inter alia, Annexes II and XX to the EEA Agreement. (3) Directive 2009/30/EC of the European Parliament and of the Council (3) is to be incorporated into the EEA Agreement. (4) Annexes II and XX to the EEA Agreement should therefore be amended accordingly. (5) The position of the Union within the EEA Joint Committee should therefore be based on the attached draft Decision, HAS ADOPTED THIS DECISION: Article 1 The position to be adopted, on behalf of the Union, within the EEA Joint Committee on the proposed amendments to Annex II (Technical regulations, standards, testing and certification) and Annex XX (Environment) to the EEA Agreement shall be based on the draft Decision of the EEA Joint Committee attached to this Decision. Article 2 This Decision shall enter into force on the date of its adoption. Done at Luxembourg, 1 October 2015. For the Council The President E. SCHNEIDER (1) OJ L 305, 30.11.1994, p. 6. (2) OJ L 1, 3.1.1994, p. 3. (3) Directive 2009/30/EC of the European Parliament and of the Council of 23 April 2009 amending Directive 98/70/EC as regards the specification of petrol, diesel and gas-oil and introducing a mechanism to monitor and reduce greenhouse gas emissions and amending Council Directive 1999/32/EC as regards the specification of fuel used by inland waterway vessels and repealing Directive 93/12/EEC (OJ L 140, 5.6.2009, p. 88). DRAFT DECISION OF THE EEA JOINT COMMITTEE No ¦/2015 of ¦ amending Annex II (Technical regulations, standards, testing and certification) and Annex XX (Environment) to the EEA Agreement THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area (the EEA Agreement), and in particular Article 98 thereof, Whereas: (1) Directive 2009/30/EC of the European Parliament and of the Council of 23 April 2009 amending Directive 98/70/EC as regards the specification of petrol, diesel and gas-oil and introducing a mechanism to monitor and reduce greenhouse gas emissions and amending Council Directive 1999/32/EC as regards the specification of fuel used by inland waterway vessels and repealing Directive 93/12/EEC (1) is to be incorporated into the EEA Agreement. (2) Directive 2009/30/EC repeals Council Directive 93/12/EEC (2), which is incorporated into the EEA Agreement, and which is consequently to be repealed under the EEA Agreement. (3) Annexes II and XX to the EEA Agreement should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Chapter XVII of Annex II to the EEA Agreement shall be amended as follows: 1. The following indent is added in point 6a (Directive 98/70/EC of the European Parliament and of the Council):  32009 L 0030: Directive 2009/30/EC of the European Parliament and of the Council of 23 April 2009 (OJ L 140, 5.6.2009, p. 88). 2. The following text is added in point 6a (Directive 98/70/EC of the European Parliament and of the Council): (c) In Article 2(5), the word Iceland  shall be added after the word Finland  and the word Norway  shall be added after the word Lithuania . (d) In Article 3(4), the following subparagraph shall be added after the first subparagraph: Iceland may permit the placing on the market, during the summer period, of petrol containing ethanol or methanol with maximum vapour pressure of 70 kPa, on condition that the ethanol used is a biofuel or that the greenhouse gas emission saving from the use of methanol fulfils the criteria specified in Article 7b(2).  (e) Articles 7a to 7e shall not apply to Liechtenstein. (f) Article 7b(6) shall not apply to the EFTA States. 3. The text of point 6 (Council Directive 93/12/EEC) is deleted. Article 2 The following indent is added in point 21ad (Council Directive 1999/32/EC) of Annex XX to the EEA Agreement:  32009 L 0030: Directive 2009/30/EC of the European Parliament and of the Council of 23 April 2009 (OJ L 140, 5.6.2009, p. 88). Article 3 The texts of Directive 2009/30/EC in the Icelandic and Norwegian languages, to be published in the EEA Supplement to the Official Journal of the European Union, shall be authentic. Article 4 This Decision shall enter into force on ¦, provided that all the notifications under Article 103(1) of the EEA Agreement have been made (3). Article 5 This Decision shall be published in the EEA Section of, and in the EEA Supplement to, the Official Journal of the European Union. Done at Brussels, For the EEA Joint Committee The President The Secretaries to the EEA Joint Committee (1) OJ L 140, 5.6.2009, p. 88. (2) OJ L 74, 27.3.1993, p. 81. (3) [No constitutional requirements indicated.] [Constitutional requirements indicated.]